Little, J.
1. Evidence showing that when a defendant in fi. fa. delivered cotton to a warehouseman, he directed it stored in the name of his wife and stated th.at it belonged to her, was, on the trial of an issue raised by a claim interposed by the wife after the cotton had been levied upon as the husband’s property, admissible as a declaration accompanying the act of delivery.
2. When this case was before this court at the March term, 1896, upon a • - -writ of error sued out to the-rulings in a former trial, it was held that the evidence did not warrant a verdict finding the property subject. 99 Ga. 90. Substantially the case isthe same as before; the addition to the plaintiff’s evidence found in the record is not sufficient to require a different ruling, and the court therefore committed no error in directing a verdict for the claimant. Judgment affirmed.

All the Justices concurring.